Title: From George Washington to Jonathan Trumbull, Sr., and Colonel Samuel Elmore, 1 August 1776
From: Washington, George
To: Trumbull, Jonathan Sr.,Elmore, Samuel



Sir
New York [1] Augt 1776

Having just received from Congress a return of Colo. Elmore’s Regiment now in your State, with directions that it shall join this Army, I request the favor of you to order him to march immediately to this place—They have appointed John Brown Esqr. Lieut. Colo. of it, and Robert Cocke Esqr. Major. Commissions for such Officers as appear with their respective Companies I am to fill up. I have the honor to be Sir with great respect Sir Your most obedient Servant

G. Washington



P.S. ½ after 12. I this minute recived a report from General Greene that thirty Ships are coming in to the Hook. Do hurry the Troops on, my good Sir.

